                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7: I 6-CR-63-BO


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )                      ORDER
                            )
RICARDO ANTHONY SHAKELLWOOD )


       This cause comes before the Court on defendant's pro se motions for a reduced sentence

pursuant to 18 U.S.C. § 3582(c)(l) and amendments set out in the First Step Act. [DE 50 & 51].

The government has responded in opposition and the motions for reduction are ripe for disposition.

For the reasons that follow, defendant's motions for a reduced sentence are denied.

                                         BACKGROUND

       On June 8, 2017, defendant was sentenced to forty-eight months' imprisonment following

his plea of guilty to one count of illegal reentry of an aggravated felon in violation of 8 U.S.C. §§

1326(a) and 1326(6)(2). In January and February 2019, defendant filed the instant motions seeking

a reduction in his sentence under Sections 404, 502, and 503 of the First Step Act. In April 2019,

the Office of the Federal Public Defender appeared on defendant's behalf pursuant to Standing

Order 19-SO-3, and the same day moved to withdraw, indicating that it would not be filing any

motions on defendant's behalf. The Federal Public Defender was pennitted to withdraw. [DE 52-

54].

        In August 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 11-220, 124 Stat.

2372, modifying the statutory penalties for certain crack offenses. The Fair Sentencing Act

established new thresholds for mandatory minimum sentences. Previously, a defendant found

responsible for at least 50 grams of crack faced a mandatory minimum of IO years' imprisonment;
the Fair Sentencing Act raised the threshold to 280 grams. The Fair Sentencing Act, however, was

not made retroactive, so it was inapplicable to individuals who had already been sentenced and

who were no longer on direct review. In December 2018, Congress enacted the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, which-among other things-made the Fair

Sentencing Act's new crack thresholds retroactively applicable to defendants who had been

sentenced prior to August 3, 2010.

       Section 602 1 of the First Step Act modified 18 U.S.C. § 3624, which provides provisions

for prerelease custody to afford prisoners a reasonable opportunity to adjust and prepare for reentry

into the community.     Section 603 of the First Step Act modified 34 U.S.C. § 60541, which

addresses prison reentry initiatives, including a pilot program to determine the effectiveness of

allowing eligible elderly and terminally ill prisoners to serve the remainder of their sentences on

home confinement.

                                          DISCUSSION

       Section 404 of the First Step Act authorizes courts to impose reduced sentences "as if

sections 2 and 3 of the Fair Sentencing Act of 20 IO were in effect at the time the covered offense

was committed." Pub. L. 115-391, 132 Stat. 5194, § 404(b). A "covered offense" is a '"violation

of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010, that was committed before August 3, 2010." Id.§ 404(a).

       Defendant is facially ineligible for relief under Section 404 of the First Step Act because

he was not sentenced for a covered offense. The Court is further without authority to grant a

sentence reduction under Sections 602 or 603 of the First Step Act. Whether an inmate qualifies

for prerelease custody or home confinement is a decision committed to the discretion of the


1
 Although defendant refers to Sections 502 and 503 of the First Step Act, his descriptions of the
sections cited comport with Sections 602 and 603 of the First Step Act.

                                                 2
Attorney General or, by extension, the Bureau of Prisons. See Deffenbaugh v. Sullivan, No. 5: 19-

HC-2049-FL, 2019 WL 1779573, at 'I (E.D.N.C. Apr. 23, 2019); United States v. Norris, No.

7:17-CR-40-FL-1, 2019 WL 5079759, at 'I (E.D.N.C. Oct. 10, 2019). Thus, this Court is without

the authority to grant a reduction in sentence based on these amendments.

                                          CONCLUSION

          For the above reasons, defendant's motions for a reduction in sentence [DE 50 & 51] are

denied.


                         ----
so ORDERED, this~ day of November, 2019.


                                             ~,jry&
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
